Citation Nr: 9925679	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  97-32 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1976 to February 
1978.  He died on August [redacted] 1995.  The appellant is his 
mother.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.


FINDINGS OF FACT

1. The death certificate shows that the veteran died on 
August [redacted] 1995 due to 
suicide due to an apparent self-inflicted gunshot wound.

2. At the time of his death, the veteran was not service 
connected for any 
disorders.

3. There is no competent medical evidence that a disability 
related to active service 
caused, hastened, or substantially and materially contributed 
to the veteran's death.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded. 38 U.S.C.A. §§ 1110, 
1310, 5107 (West 1991); 38 C.F.R. §§ 3.310(a), 3.312 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran committed suicide as 
a result of a psychiatric illness that began while the 
veteran was in service.  She has submitted various lay 
statements from those who knew the veteran that indicate the 
veteran's demeanor and attitude changed while he was in the 
service.  Therefore, she asserts entitlement to service 
connection for the cause of the veteran's death.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991).  A service-connected disorder is one that was incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991).

However, before reviewing the merits of any claim, the 
initial question that must be considered is whether the 
appellant has presented a well-grounded claim.  A well- 
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  In this regard, the 
appellant has "the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded."  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

For the appellant's claim for service connection for the 
cause of the veteran's death to be well grounded, the 
disability that caused the veteran's death must be shown to 
have been related to the veteran's period of service.  There 
must be competent evidence of a nexus or relationship between 
the inservice injury or disease and the veteran's death.  The 
nexus or relationship must be shown by medical evidence.  See 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir 1997).

Therefore, in the present case, the medical evidence must 
establish that the veteran's suicide, the cause of his death, 
is linked in some way to his period of active service.  To 
that end, the appellant has submitted VA and private medical 
records.  

Initially, the Board notes that the veteran's service medical 
records are devoid of complaint, treatment or diagnosis of 
any mental illness while the veteran was on active duty.

The veteran underwent a VA examination in February 1980 that 
clinically assessed the veteran's residuals of a gunshot 
wound to his left foot.  The veteran's mental condition was 
not assessed.  The veteran was also hospitalized in December 
1990 through January 1991 and underwent a disarticulation of 
the left great toe.  VA outpatient records from March 1990 to 
August 1995 have also been submitted in conjunction with the 
claim.  These records show that the veteran complained of 
problems with fatigue and dizziness in September 1992 when he 
was diagnosed with post-concussion syndrome.  In August 1994 
the veteran was diagnosed with chronic anxiety.  Finally, the 
veteran sought treatment in July 1995 complaining of severe 
depression. 

The private medical records from the Upper Cleveland Medical 
Center indicate that the veteran felt depressed in September 
1994 and the physician noted that the symptomatology was more 
like schizophrenia than like depression.  The veteran was 
also hospitalized at the Broughton Hospital in October 1994 
and June-July 1995.  In 1994 the veteran was diagnosed with 
delusional disorder, somatic type.  In 1995 he was diagnosed 
with depressive disorder and delusional disorder.  Finally, 
the veteran was also hospitalized in October 1994 at the 
Cleveland Center where he was diagnosed with major depression 
with psychotic features.

The record here clearly indicates that the veteran suffered 
with mental illness in the latter part of his life.  However, 
even assuming this mental illness played a part in his 
suicide, there is no medical evidence to establish that this 
mental illness is at all related to the veteran's period of 
active service.  In the absence of medical evidence 
establishing such an etiological link, the Board must deny 
the appellant's claim as not well grounded.  The appellant 
has submitted lay evidence attesting to the fact that the 
veteran's mental illness was related to service.  However, 
the Board notes that where the issue is one of medical 
causation, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet.App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1991).  Since 
the record does not indicate that the appellant or other 
individuals close to the veteran who offered statements in 
this claim possess the medical training and expertise 
necessary to render a cause of this disability, these lay 
statements alone cannot serve as a sufficient predicate upon 
which to find the claim for service connection to be well 
grounded.  See Heuer v. Brown, 7 Vet.App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet.App. 91, 93 (1993)).

Finally, the Board is unaware of any information in this 
matter that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would well 
ground the appellant's claim.  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995). The Board also views the above 
discussion as sufficient to inform the appellant of the 
elements necessary to present a well-grounded claim for the 
benefit sought, and the reasons why the current claim has 
been denied.  Id.






ORDER

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is denied as not well 
grounded.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

